


    
Exhibit 10.2


Volcano Corporation
2012 Short Term Incentive Plan


1.Purpose. As part of its executive compensation program, Volcano Corporation
(“Volcano” or the “Company”) has designed an annual cash-based incentive plan
for the 2012 calendar year for selected executive officers. This 2012 Short Term
Incentive Plan (the “STIP”) is designed to drive revenue growth and operating
income, drive achievement of annual operational and financial objectives
(Volcano's “Key Factors for Success” or “KFS”) and reward executives upon the
achievements of Volcano's objectives. This STIP operates under, and is subject
to the terms of, Volcano's Amended and Restated 2005 Equity Compensation Plan
(the “2005 Plan”), which Volcano's Board of Directors and stockholders have
approved. Defined terms not defined in this STIP have the same definitions as in
the 2005 Plan.


2.Eligibility. Participation in the STIP during the 2012 calendar year (the
“Performance Period”) is at the sole discretion of the Section 162(m) Committee
(the “Committee”) of Volcano's Board of Directors. Individuals selected for
participation are called “Participants”. All Actual Awards are calculated based
on actual base salary earned by the Participant during the Performance Period.
Unless the Committee explicitly determines otherwise in a manner that complies
with the requirements of Section 162(m) (“Section 162(m)”) of the Internal
Revenue Code of 1986, as amended (the “Code”) (in which case the determination
will govern), if the Participant's base salary or annual bonus target percent,
or both, changes during the Performance Period, the Participant's Target Award
will be pro-rated based on the number of days served at the old salary/bonus
target and the number of days served at the new salary/bonus target. To earn an
Actual Award under the STIP, the Participant must remain employed through the
end of the Performance Period and through the actual payment date. If the
Participant's employment terminates before the date the Actual Award is paid,
the Participant will not be eligible for a bonus payment under the STIP, or any
portion of a bonus payment, except as provided in an applicable severance plan
or in an individual employment or retention agreement with the Participant. If
the Participant is on a leave of absence during the Performance Period, the
Participant will be eligible for a bonus under the STIP based on actual salary
earned by the Participant during the Performance Period, exclusive of any salary
replacement benefits paid during the leave (whether through insurance or
otherwise).


3.Employees Covered by Section 162(m). Notwithstanding any other provision of
this STIP, if the Committee determines it to be necessary or desirable to
achieve full deductibility of bonus compensation awarded under the STIP, the
Committee, in its sole discretion, (a) may exclude from participation under the
STIP and/or create a separate incentive plan for those individuals who are or
who may likely be “covered employees” under Section 162(m) whose employment in
an eligible position began after the Committee established the Threshold Goal,
which generally will be a date not later than the 90th day of the Performance
Period; and (b) may take other actions as necessary to ensure deductibility of
the compensation paid under the STIP.


4.How the STIP Works.


(a)STIP Components. The STIP Components are: (i) Target Award; (ii) Maximum
Award; (iii) Threshold Goal; (iv) Financial Corporate Result; (v) Individual
Result; and (vi) Actual Award.


(b)Target Award. The Committee designates an annual bonus target percent for
each executive officer participating in the STIP. Each Participant's Actual
Award is calculated, in part (as described below), by reference to his or her
Target Award. The “Target Award” equals the product of the annual bonus target
percent and the actual salary earned by the Participant during the Performance
Period. For example, a Participant whose annual bonus target percent is 50% and
whose actual earned annual base salary is $320,000 would have his or her Actual
Award calculated by reference to a Target Award of $160,000 ($320,000 * 50%).
The Target Award is the amount that the Participant would earn under the STIP
upon achievement at the 100% level of both the Financial Corporate Result and
the Individual Result, provided that the Threshold Goal is met.


(c)Maximum Award. No Participant may earn a bonus for the Performance Period in
excess of




--------------------------------------------------------------------------------




200% of his or her Target Award (the “Maximum Award”). In addition, no
Participant may be granted in any calendar year a Maximum Award that may exceed
$1 million.


(d)Funding the Bonus Pool. If the Threshold Goal is met, the STIP will be funded
at 200% of the Target Award for all Participants, and the Committee will credit
each Participant with his or her Maximum Award. Volcano is under no obligation
to pay out the entire funding of the bonus pool or to pay the Maximum Award to
any Participant. The “Threshold Goal” is defined as achievement during the
Performance Period of at least 90% of Volcano's budgeted non-GAAP revenue
target, as set forth in Volcano's annual operating plan approved by the Board of
Directors at the beginning of the Performance Period, which is calculated as
GAAP revenue, adjusted automatically: (1) to exclude restructuring and/or other
nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the
effects of changes to generally accepted accounting principles; (4) to exclude
the effects of any statutory adjustments to corporate tax rates; (5) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (6) to include the effects of any acquisitions, licensing
transactions, divestitures, or joint ventures; (7) to exclude the effect of any
change in the outstanding shares of common stock of the Company by reason of any
stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common shareholders other than
regular cash dividends; (8) to exclude the effects of stock based compensation,
deferred compensation and the award of bonuses; and (9) to exclude the effect of
any other unusual, non-recurring gain or loss or other extraordinary item such
as litigation expenses and material corporate transactions such as mergers,
acquisitions and divestitures that were not incorporated into the Company's
annual operating plan. If Volcano does not achieve the Threshold Goal, the STIP
will not be funded and Participants will earn no bonus under the STIP. If
Volcano achieves the Threshold Goal, Participants will be credited with their
Maximum Award, which will be adjusted downward to the Actual Award as described
below.


(e)Determination of the Actual Award; Formula. Upon the funding of the STIP and
crediting of the Maximum Award, Volcano will determine the actual award earned
by each Participant (the “Actual Award”) by reducing the Maximum Award based on
(i) achievement against specific Company financial goals, as reflected by the
calculation of the Financial Corporate Result, (ii) achievement against
individual performance goals reflected by the calculation of the Individual
Result and (iii) any other additional factors deemed appropriate by the
Committee in its sole discretion.
Specifically, each Participant's Actual Bonus under the STIP is reduced from the
Maximum Award based on the product of (1) the Participant's Target Award,
multiplied by (2) the Financial Corporate Result, multiplied by (2) the
Participant's Individual Result.


(f)Financial Corporate Result. If Volcano has achieved the Threshold Goal, the
“Financial Corporate Result” (expressed as a percentage not to exceed 100%) is
determined by calculating the applicable percentage under the STIP formula
approved by the Committee (and excerpted below) based on Volcano's achievement
of both (1) non-GAAP revenue (that is, GAAP revenue, adjusted in the same way as
the Threshold Goal); and (2) non-GAAP operating income (that is, GAAP operating
income, adjusted automatically in the same way as non-GAAP revenue, that is,
each of the factors in Section 4(d)(1) through (9) above). Volcano's achievement
of non-GAAP revenue and non-GAAP operating income is determined by reference to
the respective targets for these measures set forth in the annual operating plan
approved by Volcano's Board of Directors at the beginning of the fiscal year.
The Financial Corporate Result is zero, and each Participant's Maximum Award is
reduced to zero, if the average achievement rate of both metrics is less than
80% (that is, each metric is weighted equally as 50% of the Financial Corporate
Result). Volcano may exercise negative discretion to reduce the Financial
Corporate Result, in its sole discretion.


(g)Individual Result. The Committee, in consultation with Volcano's Chief
Executive Officer (other than with respect to his own performance), determines
each Participant's “Individual Result” multiplier (expressed as a percentage not
to exceed 200%), based on the Participant's (i) achievement of individual KFS,
which are tied to Volcano's KFS approved by the Committee in writing; and (ii)
the Participant's contributions towards the achievement of the Financial
Corporate Result, in each case ((i) and (ii)) weighted in the Committee's sole
discretion.


(h)Additional Adjustments to Actual Awards. The Committee may, in its sole
discretion, reduce a Participant's Actual Award, based on any other factors that
it considers material.




--------------------------------------------------------------------------------






5.Administration.


(a)Actual Awards earned are paid on an annual basis approximately 45 to 60 days
after the end of the Performance Period, but in all cases in compliance with the
short term deferral exemption from Section 409A of the Code.


(b)Volcano reserves the right to interpret and to make changes to or withdraw
the STIP at any time, subject to applicable legal requirements. All terms and
conditions of the STIP are subject to compliance with applicable law.


6.Recoupment. Any amounts paid under the STIP will be subject to recoupment in
accordance with any clawback policy that Volcano is required to adopt pursuant
to the listing standards of any national securities exchange or association on
which Volcano's securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. No recovery of compensation under a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any plan of or agreement with Volcano.












